
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.79



[FORM OF EXECUTIVE II AGREEMENT]

CHANGE OF CONTROL SEVERANCE AGREEMENT


        This Change of Control Severance Agreement (the "Agreement") is entered
into this      day of                   , 2005 (the "Effective Date")
between                        ("Executive") and Agilent Technologies, Inc., a
Delaware corporation (the "Company"). This Agreement is intended to provide
Executive with the compensation and benefits described herein upon the
occurrence of specific events following a change of control of the ownership of
the Company (defined as "Change of Control").

RECITALS

        A.    As is the case with most, if not all, publicly traded businesses,
it is expected that the Company from time to time may consider or may be
presented with the need to consider the possibility of an acquisition by another
company or other change in control of the ownership of the Company. The Board of
Directors of the Company (the "Board") recognizes that such considerations can
be a distraction to Executive and can cause the Executive to consider
alternative employment opportunities or to be influenced by the impact of a
possible change in control of the ownership of the Company on Executive's
personal circumstances in evaluating such possibilities. The Board has
determined that it is in the best interests of the Company and its shareholders
to assure that the Company will have the continued dedication and objectivity of
Executive, notwithstanding the possibility, threat or occurrence of a Change of
Control of the Company.

        B.    The Board believes that it is in the best interests of the Company
and its shareholders to provide Executive with an incentive to continue his or
her employment and to motivate Executive to maximize the value of the Company
upon a Change of Control for the benefit of its shareholders.

        C.    The Board believes that it is important to provide Executive with
certain benefits upon Executive's termination of employment in certain instances
upon or following a Change of Control that provide Executive with enhanced
financial security and incentive and encouragement to Executive to remain with
the Company notwithstanding the possibility of a Change of Control.

        D.    At the same time, the Board expects the Company to receive certain
benefits in exchange for providing Executive with this measure of financial
security and incentive under the Agreement. Therefore, the Board believes that
the Executive should provide various specific commitments which are intended to
assure the Company that Executive will not direct Executive's skills, experience
and knowledge to the detriment of the Company for a period not to exceed the
period during which payments are being made to Executive under this Agreement.

        E.    Certain capitalized terms used in this Agreement are defined in
Article VII.

The Company and Executive hereby agree as follows:

ARTICLE I.

EMPLOYMENT BY THE COMPANY

        1.1    Executive is currently employed as an Executive II level employee
of the Company.

        1.2    This Agreement shall remain in full force and effect commencing
on the Effective Date so long as Executive is employed by the Company as an
Executive II level employee; provided, however, that the rights and obligations
of the parties hereto contained in Articles III through VIII shall survive

1

--------------------------------------------------------------------------------




any termination for the longer of (i) twenty-four (24) months following a
Termination Event (as hereinafter defined) (the "Term") or (ii) such longer
period provided for in this Agreement.

        1.3    The Company and Executive each agree and acknowledge that
Executive is employed by the Company as an "at-will" employee and that either
Executive or the Company has the right at any time to terminate Executive's
employment with the Company, with or without cause or advance notice, for any
reason or for no reason. The Company and Executive wish to set forth the
compensation and benefits which Executive shall be entitled to receive in the
event that Executive's employment with the Company terminates under the
circumstances described in Article II of this Agreement.

        1.4    The duties and obligations of the Company to Executive under this
Agreement shall be in consideration for Executive's past services to the
Company, Executive's continued employment with the Company, Executive's
compliance with the obligations described in Section 4.2, and Executive's
execution of the general waiver and release described in Section 4.3. The
Company and Executive agree that Executive's compliance with the obligations
described in Section 4.2 and Executive's execution of the general waiver and
release described in Section 4.3 are preconditions to Executive's entitlement to
the receipt of benefits under this Agreement and that these benefits shall not
be earned unless all such conditions have been satisfied through the scheduled
date of payment. The Company hereby declares that it has relied upon Executive's
commitments under this Agreement to comply with the requirements of Article IV,
and would not have been induced to enter into this Agreement or to execute this
Agreement in the absence of such commitments.

ARTICLE II.

TERMINATION EVENTS

        2.1    Involuntary Termination Upon or Following Change of Control.

                (a)    In the event Executive's employment with the Company and
its subsidiaries is involuntarily terminated at any time by the Company without
Cause either (i) at the time of or within twenty-four (24) months following the
occurrence of a Change of Control, (ii) within three (3) months prior to a
Change of Control, whether or not such termination is at the request of an
"Acquiror", or (iii) at any time prior to a Change of Control, if such
termination is at the request of an Acquiror, then such termination of
employment will be a Termination Event and the Company shall pay Executive the
compensation and benefits described in Article III. If the Company reasonably
believes that a Change of Control will not occur within three (3) months
following the termination of Executive, but in fact a Change of Control with the
Acquiror does occur within three (3) months following such termination,
Executive will be provided with the compensation and benefits described in
Article III, subject to the terms of this Agreement, not later than the time
immediately prior to the Change of Control. An "Acquiror" is either a person or
a member of a group of related persons representing such group that in either
case obtains effective control of the Company in the transaction or a group of
related transactions constituting the Change of Control.

                (b)    In the event Executive's employment with the Company and
its subsidiaries is either involuntarily terminated by the Company with Cause at
any time, or is involuntarily terminated by the Company without Cause at any
time other than under the circumstances described in Section 2.1(a), then such
termination of employment will not be a Termination Event, Executive will not be
entitled to receive any payments or benefits under the provisions of this
Agreement, and the Company will cease paying compensation or providing benefits
to Executive as of Executive's termination date.

        2.2    Voluntary Termination Upon or Following Change of Control.

                (a)    Executive may voluntarily terminate his employment with
the Company and its subsidiaries at any time. In the event Executive voluntarily
terminates his employment within three (3) months of the occurrence of an event
constituting Good Reason and on account of an event

2

--------------------------------------------------------------------------------



constituting Good Reason, which event occurs either (i) at the time of or within
twenty-four (24) months following the occurrence of a Change of Control,
(ii) within three (3) months prior to a Change of Control, whether or not such
termination is at the request of an "Acquiror", or (iii) at any time prior to a
Change of Control, if such triggering event or Executive's termination is at the
request of an Acquiror, then such termination of employment will be a
Termination Event and the Company shall pay Executive the compensation and
benefits described in Article III. If the Company reasonably believes that a
Change of Control will not occur within three (3) months following the voluntary
termination for Good Reason by Executive, but a Change of Control with the
Acquiror does in fact occur within three (3) months following such termination,
Executive will be provided with the compensation and benefits described in
Article III, subject to the terms of this Agreement, not later than the time
immediately prior to the Change of Control.

                (b)    In the event (i) Executive voluntarily terminates his
employment for any reason other than on account of an event constituting Good
Reason under the circumstances described in Section 2.2(a), or (ii) Executive's
employment terminates on account of either death or physical or mental
disability, then such termination of employment will not be a Termination Event,
Executive will not be entitled to receive any payments or benefits under the
provisions of this Agreement, and the Company will cease paying compensation or
providing benefits to Executive as of the Executive's termination date.

ARTICLE III.

COMPENSATION AND BENEFITS PAYABLE

        3.1    Right to Benefits.    If a Termination Event occurs, Executive
shall be entitled to receive the benefits described in this Agreement so long as
Executive complies with the restrictions and limitations set forth in
Article IV. If a Termination Event does not occur, Executive shall not be
entitled to receive any benefits described in this Agreement, except as
otherwise specifically set forth herein.

        3.2    Salary Continuation.    Upon the occurrence of a Termination
Event, Executive shall receive one times the sum of Executive's Base Salary and
Target Bonus, less any applicable withholding of federal, state or local taxes.
Such salary and bonus continuation shall be paid in two equal semi-annual
installments over the one year period following the date of the Termination
Event.

        3.3    Health Insurance Coverage.    Following the occurrence of a
Termination Event, to the extent permitted by the Consolidated Omnibus Budget
Reconciliation Act of 1985 ("COBRA") and by the Company's group health insurance
policies, Executive and his covered dependents will be eligible to continue
their health insurance benefits at their own expense. If Executive elects COBRA
continuation, the Company shall pay Executive and his covered dependents' COBRA
continuation premiums for eighteen (18) months following the date of the
Termination Event, provided that the Company's obligation to make such payments
shall cease immediately to the extent that Executive and/or his covered
dependents are no longer entitled to receive COBRA continuation coverage.
Executive agrees to notify a duly authorized officer of the Company, in writing,
immediately upon Executive or a covered dependent beginning to receive health
benefits from another source, or as otherwise required by COBRA.

        This Section 3.3 provides only for the Company's payment of COBRA
continuation premiums for the periods specified above. This Section 3.3 does not
affect the rights of Executive or Executive's covered dependents under any
applicable law with respect to health insurance continuation coverage.

        3.4    Stock Award Acceleration.    Executive's stock options which are
outstanding as of the date of the Termination Event (the "Stock Options") shall
become fully vested upon the occurrence of the Termination Event and exercisable
so long as Executive complies with the restrictions and limitations

3

--------------------------------------------------------------------------------




set forth in Article IV. The maximum period of time during which the Stock
Options shall remain exercisable, and all other terms and conditions of the
Stock Options, shall be as specified in the relevant Stock Option agreements and
relevant stock plans under which the Stock Option were granted. The term "Stock
Options" shall not include any rights of the Executive under the Company's
employee stock purchase plan.

        Executive's restricted stock awards that are outstanding as of the date
of the Termination Event ("Restricted Stock") shall become fully vested and free
from any contractual rights of the Company to repurchase or otherwise reacquire
the Restricted Stock as a result of Executive's termination of employment. All
shares of Restricted Stock which have not yet been delivered to Executive or his
designee (whether because subject to joint escrow instructions or otherwise)
shall be promptly delivered to Executive or his designee upon the occurrence of
a Termination Event.

        3.5    Bonus.    If a Termination Event occurs, Executive shall receive
a bonus for the performance period in which the Termination Event occurs. The
amount of the bonus shall be equal to the amount of the bonus the Executive
would have been paid had the Executive continued his employment with the Company
until the end of such performance period multiplied by a fraction in which
(i) the numerator is the number of days from and including the first day of the
performance period until and including the date of the Termination Event, and
(ii) the denominator is the number of days in the performance period. Such bonus
shall be paid on the date Executive would have received the bonus if the
Termination Event had not occurred during such performance period. Executive's
rights to the payment provided in this Section 3.5 shall not be terminated by
the application of Section 4.2 of this Agreement.

        3.6    Mitigation.    Except as otherwise specifically provided herein,
Executive shall not be required to mitigate damages or the amount of any payment
provided under this Agreement by seeking other employment or otherwise, nor
shall the amount of any payment provided for under this Agreement be reduced by
any compensation earned by Executive as a result of employment by another
employer or by retirement benefits after the date of the Termination Event, or
otherwise.

        3.7    Compliance with Section 409A.    In the event that (i) one or
more payments of compensation or benefits received or to be received by
Executive pursuant to this Agreement ("Agreement Payment") would constitute
deferred compensation subject to Section 409A of the Internal Revenue Code of
1986, as amended (the "Code") and (ii) Executive is deemed at the time of such
termination of employment to be a "specified employee" under
Section 409A(a)(2)(B)(i) of the Code, then such Payment shall not be made or
commence until the earlier of (i) the expiration of the six (6)-month period
measured from the date of Executive's "separation from service" (as such term is
at the time defined in Treasury Regulations under Section 409A of the Code) with
the Company or (ii) such earlier time permitted under Section 409A of the Code
and the regulations or other authority promulgated thereunder; provided,
however, that such deferral shall only be effected to the extent required to
avoid adverse tax treatment to Executive under Section 409A of the Code,
including (without limitation) the additional twenty percent (20%) tax for which
Executive would otherwise be liable under Section 409A(a)(1)(B) of the Code in
the absence of such deferral. During any period in which an Agreement Payment to
Executive is deferred pursuant to the foregoing, Executive shall be entitled to
interest on the deferred Agreement Payment at a per annum rate equal to the
highest rate of interest applicable to six (6)-month non-callable certificates
of deposit with daily compounding offered by the following institutions:
Citibank N.A., Wells Fargo Bank, N.A. or Bank of America, on the date of such
separation from service. Upon the expiration of the applicable deferral period,
any Agreement Payment which would have otherwise been made during that period
(whether in a single sum or in installments) in the absence of this paragraph
shall be paid to Executive or his beneficiary in one lump sum, including all
accrued interest.

4

--------------------------------------------------------------------------------




ARTICLE IV.

LIMITATIONS AND CONDITIONS ON BENEFITS; AMENDMENT OF AGREEMENT

        4.1    Reduction in Payments and Benefits; Withholding Taxes.    The
benefits provided under this Agreement are in lieu of any benefit provided under
any other severance plan, program or arrangement of the Company in effect at the
time of a Termination Event. The Company shall withhold appropriate federal,
state or local income, employment and other applicable taxes from any payments
hereunder.

        4.2    Obligations of the Executive.

                (a)    For two years following the Termination Event, Executive
agrees not to personally solicit any of the employees either of the Company or
of any entity in which the Company directly or indirectly possesses the ability
to determine the voting of 50% or more of the voting securities of such entity
(including two-party joint ventures in which each party possesses 50% of the
total voting power of the entity) to become employed elsewhere or provide the
names of such employees to any other company which Executive has reason to
believe will solicit such employees.

                (b)    Following the occurrence of a Termination Event,
Executive agrees to continue to satisfy his obligations under the terms of the
Company's standard form of Proprietary Information and Non-Disclosure Agreement
previously executed by Executive (or any comparable agreement subsequently
executed by Executive in substitution or supplement thereto). Executive's
obligations under this Section 4.2(b) shall not be limited to the Term.

                (c)    Executive acknowledges and recognizes the highly
competitive nature of the businesses of the Company and its affiliates and
accordingly agrees that for one year following the Termination Event, Executive
will not, whether on Executive's own behalf or on behalf of or in conjunction
with any person, company, business entity or other organization whatsoever,
directly or indirectly, either (i) engage in any business which is a Competitive
Business, or (ii) enter the employ of, or render any services to, any person or
entity (or any division of any person or entity) which engages in a Competitive
Business. For purposes of this Agreement, the term "Competitive Business" shall
include any person or entity that competes with any business of the Company or
its affiliates at the time of the Termination Event (including, without
limitation, businesses which the Company or its affiliates have specific plans
at the time of the Termination Event to conduct in the future and as to which
plans Executive is aware at that time) in any geographical area where the
Company or its affiliates manufacture, sell, lease, rent, license, or otherwise
provide their products or services (including, without limitation, geographical
areas where the Company or its affiliates have specific plans at the time of the
Termination Event to engage in one or more such activities and as to which plans
Executive is aware at that time). Notwithstanding the preceding sentence, a
person or entity shall be treated as a Competitive Business for purposes of this
Agreement only if the Company includes such person or entity (which, unless
otherwise specified by the Company, shall be considered to include all of the
subsidiaries and other affiliates of such listed person or entity) on a list to
be prepared by the Company at or shortly after the time of the Termination
Event, the list is provided to the Executive, and the Company's list shall
include no more than 15 persons and entities.

                Notwithstanding any provision in this Agreement to the contrary,
it shall not be a violation of this Section 4.2(c) if any one or more of the
following shall occur:

                (1)    Executive may own, directly or indirectly, solely as a
passive investment, securities of any person engaged in a Competitive Business,
which securities are publicly traded on a national or regional stock exchange or
on the over-the-counter market if Executive (A) is not a controlling person of,
or a member of a group which controls, such person, and (B) does not, directly
or indirectly, own 5% or more of any class of securities of such person.

5

--------------------------------------------------------------------------------




                (2)    If Executive is providing services to or for the benefit
of an entity which has portions of its business which constitute a Competitive
Business and portions of which do not constitute a Competitive Business,
Executive may provide services to such entity so long as Executive does not
provide services, directly or indirectly, to or for the benefit of such
Competitive Business.

                (3)    If Executive is providing services to or for the benefit
of an entity which does not engage in a Competitive Business, and such entity
subsequently is acquired by a person or entity which does engage in a
Competitive Business, Executive may continue such employment so long as
Executive does not personally engage, directly or indirectly, in such
Competitive Business or otherwise advise or assist such Competitive Business.

                (d)    It is expressly understood and agreed that although
Executive and the Company consider the restrictions contained in this Section 4
to be reasonable, if a final judicial determination is made by a court of
competent jurisdiction that the time or territory or any other restriction
contained in this Agreement is an unenforceable restriction against Executive,
the provisions of this Agreement shall not be rendered void, but shall be deemed
amended to apply as to such maximum time or territory and to such maximum extent
as such court may judicially determine or indicate to be enforceable.
Alternatively, if any court of competent jurisdiction finds that any restriction
contained in this Agreement is unenforceable, and such restriction cannot be
amended so as to make it enforceable, such finding shall not affect the
enforceability of any of the other restrictions contained herein.

                (e)    Executive acknowledges and agrees that the Company's
remedies at law for a breach or threatened breach of any of the provisions of
Section 4.2(a), Section 4.2(b), or Section 4.2(c) would be inadequate and, in
recognition of this fact, Executive agrees that, in the event of such a breach
or threatened breach, in addition to any remedies at law, the Company, without
posting any bond, shall be entitled to cease making any payments or providing
any benefit otherwise required by this Agreement and, with respect to a breach
or threatened breach of Section 4.2(a) or Section 4.2(b) only, obtain equitable
relief in the form of specific performance, temporary restraining order,
temporary or permanent injunction, or any other equitable remedy which may then
be available.

        4.3    Employee Release Prior to Receipt of Benefits.    Upon the
occurrence of a Termination Event, and prior to the receipt of any benefits
under this Agreement on account of the occurrence of a Termination Event,
Executive shall, as of the date of a Termination Event, execute an employee
release substantially in the form attached hereto as Exhibit A as shall be
determined by the Company. Such employee release shall specifically relate to
all of Executive's rights and claims in existence at the time of such execution
relating to Executive's employment with the Company, but shall not include
(i) Executive's rights under this Agreement; (ii) Executive's rights under any
employee benefit plan sponsored by the Company; or (iii) Executive's rights to
indemnification under the Company's bylaws or other governing instruments or
under any agreement addressing such subject matter between Executive and the
Company. It is understood that Executive has twenty-one (21) days to consider
whether to execute such employee release and Executive may revoke such employee
release within seven (7) business days after execution of such employee release.
In the event Executive does not execute such employee release within the
twenty-one (21) day period, or if Executive revokes such employee release within
the seven (7) business day period, no benefits shall be payable under this
Agreement and this Agreement shall be null and void. Nothing in this Agreement
shall limit the scope or time of applicability of such employee release once it
is executed and not timely revoked.

        4.4    Certain Reductions in Payments.

                (a)    In the event that any payment received or to be received
by Executive pursuant to this Agreement ("Payment") would (i) constitute a
"parachute payment" within the meaning of Section 280G of the Internal Revenue
Code of 1986, as amended (the "Code") and (ii) but for this subsection (a), be
subject to the excise tax imposed by Section 4999 of the Code, or any comparable
federal, state, local or foreign excise tax (such excise tax, together with any
interest and penalties, is

6

--------------------------------------------------------------------------------



hereinafter collectively referred to as the "Excise Tax"), then, subject to the
provisions of subsection (c) hereof, such Payment shall be either (A) delivered
in full pursuant to the terms of this Agreement, or (B) delivered as to such
lesser extent which would result in no portion of such severance payments and
other benefits being subject to the Excise Tax ("Net Payment"), whichever of the
foregoing amounts, taking into account the applicable federal, state, local and
foreign income, employment and other taxes and the Excise Tax (including,
without limitation, any interest or penalties on such taxes), results in the
receipt by the Executive, on an after-tax basis, of the greatest amount of
severance payments and benefits payable under this Agreement or otherwise,
notwithstanding that all or some portion of such severance payments and benefits
may be subject to the Excise Tax. Unless the Company and the Executive otherwise
agree in writing, any determination required under this Section 4.4 shall be
made by independent tax counsel designated by the Company and reasonably
acceptable to Executive ("Independent Tax Counsel"). For purposes of making the
calculations required under this Section 4.4, Independent Tax Counsel may make
reasonable assumptions and approximations concerning applicable taxes and may
rely on reasonable, good faith interpretations concerning the application of
Sections 280G and 4999 of the Code. The Company and Executive shall furnish to
Independent Tax Counsel such information and documents as Independent Tax
Counsel may reasonably request in order to make a determination under this
Section 4.4. The Company shall bear all costs that Independent Tax Counsel may
reasonably incur in connection with any calculations contemplated by this
Section 4.4.

                (b)    In the event that Executive is entitled only to the Net
Payment pursuant to subsection (a) hereof, then based on the information
provided to Executive and the Company by Independent Tax Counsel, Executive may,
in the Executive's sole discretion and within 30 days of the date on which
Executive is provided with the information prepared by Independent Tax Counsel,
determine the composition of the Net Payment (as long as after such
determination the value (as calculated by Independent Tax Counsel in accordance
with the provisions of Sections 280G and 4999 of the Code) of the amounts
selected by Executive hereunder equals the Net Payment). If the Internal Revenue
Service (the "IRS") determines that the Net Payment is subject to the Excise
Tax, then subsection (c) hereof shall apply, and the enforcement of subsection
(c) shall be the exclusive remedy to the Company.

                (c)    If, notwithstanding any reduction described in subsection
(a) hereof (or in the absence of any such reduction), the IRS determines that
Executive is liable for the Excise Tax as a result of the receipt of either the
Payment or the Net Payment, as applicable, then Executive shall be obligated to
pay back to the Company, within 30 days after a final IRS determination, an
amount equal to the "Repayment Amount." The Repayment Amount shall be the
smallest such amount, if any, as shall be required to be paid to the Company so
that Executive shall receive, on an after-tax basis, the greatest amount of
severance payments and benefits payable under this Agreement or otherwise (after
taking into account the payment of any Excise Tax imposed on such amounts). If
the Executive previously received the Net Payment and in light of the IRS
determination the Independent Tax Counsel now determines that Executive shall
receive, on an after-tax basis, the greatest amount of severance payments and
benefits payable under this Agreement or otherwise by receiving the unreduced
Payment and then paying the Excise Tax, the Company shall promptly deliver to
Executive in cash any portion of the value of the Payment not previously
delivered and Executive shall pay the Excise Tax. Furthermore, if for any reason
the Repayment Amount with respect to the Payment is zero and as a result the
Excise Tax is not eliminated, Executive shall pay the Excise Tax.

        4.5    Amendment or Termination of This Agreement.    This Agreement may
be changed or terminated only upon the mutual written consent of the Company and
Executive; provided, however, that only prior to the period commencing three
(3) months before the occurrence of a Change of Control, the Company may
unilaterally terminate this Agreement following eighteen (18) months' prior
written notice to Executive. The written consent of the Company to a change or
termination of this Agreement must be signed by an authorized officer of the
Company, after such change or termination

7

--------------------------------------------------------------------------------




has been approved by the Company's Board of Directors or the Compensation
Committee of the Company's Board of Directors.

ARTICLE V.

OTHER RIGHTS AND BENEFITS NOT AFFECTED

        5.1    Nonexclusivity.    Nothing in the Agreement shall prevent or
limit Executive's continuing or future participation in any benefit, bonus,
incentive or other plans, programs, policies or practices provided by the
Company and for which Executive may otherwise qualify, nor shall anything herein
limit or otherwise affect such rights as Executive may have under any stock
option or other agreements with the Company; provided, however, that in
accordance with Section 4.1, any benefits provided hereunder shall be in lieu of
any other severance benefits to which Executive may otherwise be entitled,
including without limitation, under any employment contract or severance plan.
Except as otherwise expressly provided herein, amounts which are vested benefits
or which Executive is otherwise entitled to receive under any plan, policy,
practice or program of the Company at or subsequent to the date of a Termination
Event shall be payable in accordance with such plan, policy, practice or
program.

        5.2    Employment Status.    This Agreement does not constitute a
contract of employment or impose on Executive any obligation to remain as an
employee, or impose on the Company any obligation (i) to retain Executive as an
employee, (ii) to change the status of Executive as an at-will employee, or
(iii) to change the Company's policies regarding termination of employment.

ARTICLE VI.

NON-ALIENATION OF BENEFITS

        No benefit hereunder shall be subject to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance or charge, and any attempt to do so
shall be void.

ARTICLE VII.

DEFINITIONS

        For purposes of the Agreement, the following terms shall have the
meanings set forth below:

        7.1    "Agreement" means this Change of Control Severance Agreement.

        7.2    "Base Salary" means Executive's annual salary (excluding bonus,
any other incentive or other payments and stock option exercises) from the
Company at the time of the occurrence of the Change of Control or a Termination
Event, whichever is greater.

        7.3    "Cause" means misconduct, including but not limited to:
(i) conviction of any felony or any crime involving moral turpitude or
dishonesty which has a material adverse effect on the Company's business or
reputation; (ii) repeated unexplained or unjustified absences from the Company;
(iii) refusal or willful failure to act in accordance with any specific lawful
direction or order of the Company or stated written policy of the Company which
has a material adverse effect on the Company's business or reputation; (iv) a
material and willful violation of any state or federal law which if made public
would materially injure the business or reputation of the Company as reasonably
determined by the Board; (v) participation in a fraud or act of dishonesty
against the Company which has a material adverse effect on the Company's
business or reputation; (vi) conduct by Executive which the Board determines
demonstrates gross unfitness to serve; or (vii) intentional, material violation
by Executive of any contract between Executive and the Company or any statutory
duty of Executive to the Company that is not corrected within thirty (30) days
after written notice to Executive thereof.

8

--------------------------------------------------------------------------------




Whether or not the actions or omissions of Executive constitute "Cause" within
the meaning of this Section 7.3 shall be decided by the Board based upon a
reasonable good faith investigation and determination. Physical or mental
disability shall not constitute "Cause."

        7.4    "Change of Control" means the occurrence of any of the following
events:

                (i)    The sale, exchange, lease or other disposition or
transfer of all or substantially all of the consolidated assets of the Company
to a person or group (as such terms are defined or described in Sections 3(a)(9)
and 13(d)(3) of the Securities Exchange Act of 1934, as amended (the "Exchange
Act")) which will continue the business of the Company in the future; or

                (ii)    A merger or consolidation involving the Company in which
the shareholders of the Company immediately prior to such merger or
consolidation are not the beneficial owners (within the meaning of Rules 13d-3
and 13d-5 promulgated under the Exchange Act) of more than 75% of the total
voting power of the outstanding voting securities of the corporation resulting
from such transaction in substantially the same proportion as their ownership of
the total voting power of the outstanding voting securities of the Company
immediately prior to such merger or consolidation; or

                (iii)    The acquisition of beneficial ownership (within the
meaning of Rules 13d-3 and 13d-5 promulgated under the Exchange Act) of at least
25% of the total voting power of the outstanding voting securities of the
Company by a person or group (as such terms are defined or described in Sections
3(a)(9) and 13(d)(3) of the Exchange Act).

        7.5    "Company" means Agilent Technologies, Inc., a Delaware
corporation, and any successor thereto.

        7.6    "Good Reason" means (i) reduction of Executive's rate of
compensation as in effect immediately prior to the Effective Date of this
Agreement or in effect immediately prior to the occurrence of a Change of
Control, whichever is greater, other than reductions in Base Salary that apply
broadly to employees of the Company or reductions due to varying metrics and
achievement of performance goals for different periods under variable pay
programs; (ii) either (A) failure to provide a package of benefits which, taken
as a whole, provides substantially similar benefits to those in which the
Executive is entitled to participate immediately prior to the occurrence of the
Termination Event (except that employee contributions may be raised to the
extent of any cost increases imposed by third parties) or (B) any action by the
Company which would significantly and adversely affect Executive's participation
or reduce Executive's benefits under any of such plans, other than changes that
apply broadly to employees of the Company; (iii) change in Executive's duties,
responsibilities, authority, job title, or reporting relationships resulting in
a significant diminution of position, excluding for this purpose an isolated,
insubstantial and inadvertent action not taken in bad faith which is remedied by
the Company promptly after notice thereof is given by Executive; (iv) request
that Executive relocate to a worksite that is more than 35 miles from his prior
worksite, unless Executive accepts such relocation opportunity; (v) failure or
refusal of a successor to the Company to assume the Company's obligations under
this Agreement, as provided in Section 8.7; or (vi) material breach by the
Company or any successor to the Company of any of the material provisions of
this Agreement. For purposes of clause (iii) of the immediately preceding
sentence, Executive's duties, responsibilities, authority, job title or
reporting relationships shall not be considered to be significantly diminished
(and therefore shall not constitute "Good Reason") so long as Executive
continues to perform substantially the same functional role for the Company as
Executive performed immediately prior to the occurrence of the Change of
Control, even if the Company becomes a subsidiary or division of another entity.

        7.7    "Target Bonus" means that amount (expressed as a percentage of
Executive's Base Salary) equal to Executive's "target bonus" as defined under
the terms of the Company's Performance-Based Compensation Plan for Covered
Employees (or the comparable term or standard under the Company's cash incentive
plan in effect at the time of Executive's Termination Event if the
Performance-Based

9

--------------------------------------------------------------------------------




Compensation Plan for Covered Employees is no longer in effect at such time) as
set for the Executive by the Compensation Committee of the Board of Directors or
other authorized body covering the twelve month period ending at the end of the
performance period during which Executive's Termination Event occurs, regardless
of whether or not, or to what degree, the actual performance objectives have
been met.

        7.8    "Termination Event" means an involuntary termination of
employment described in Section 2.1(a) or a voluntary termination of employment
described in Section 2.2(a). No other event shall be a Termination Event for
purposes of this Agreement.

ARTICLE VIII.

GENERAL PROVISIONS

        8.1    Notices.    Any notices provided hereunder must be in writing and
such notices or any other written communication shall be deemed effective upon
the earlier of personal delivery (including personal delivery by telex or
facsimile) or the third day after mailing by first class mail, to the Company at
its primary office location and to Executive at Executive's address as listed in
the Company's payroll records. Any payments made by the Company to Executive
under the terms of this Agreement shall be delivered to Executive either in
person or at such address as listed in the Company's payroll records.

        8.2    Severability.    It is the intent of the parties to this
Agreement that whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provisions had never been contained herein.

        8.3    Waiver.    If either party should waive any breach of any
provisions of this Agreement, that party shall not thereby be deemed to have
waived any preceding or succeeding breach of the same or any other provision of
this Agreement.

        8.4    Complete Agreement.    This Agreement, including Exhibit A,
constitutes the entire agreement between Executive and the Company and it is the
complete, final, and exclusive embodiment of their agreement with regard to this
subject matter. It is entered into without reliance on any promise or
representation other than those expressly contained herein.

        8.5    Counterparts.    This Agreement may be executed in separate
counterparts, any one of which need not contain signatures of more than one
party, but all of which taken together will constitute one and the same
Agreement.

        8.6    Headings.    The headings of the Articles and Sections hereof are
inserted for convenience only and shall neither be deemed to constitute a part
hereof nor to affect the meaning thereof.

        8.7    Successors and Assigns.    This Agreement is intended to bind and
inure to the benefit of and be enforceable by Executive and the Company, and
their respective successors, assigns, heirs, executors and administrators,
except that Executive may not delegate any of Executive's duties hereunder and
may not assign any of Executive's rights hereunder without the written consent
of the Company, which consent shall not be withheld unreasonably. Any successor
to the Company (whether direct or indirect and whether by purchase, merger,
consolidation, liquidation or otherwise) to all or substantially all of the
Company's business and/or assets shall assume the Company's obligations under
this Agreement in the same manner and to the same extent as the Company would be
required to perform such obligations in the absence of a succession. For all
purposes under this Agreement, the term "Company"

10

--------------------------------------------------------------------------------




shall include any successor to the Company's business and/or assets, whether or
not such successor executes and delivers an assumption agreement referred to in
the preceding sentence or becomes bound by the terms of this Agreement by
operation of law or otherwise.

        8.8    Attorney Fees.    If either party hereto brings any action to
enforce such party's rights hereunder, the prevailing party in any such action
shall be entitled to recover such party's reasonable attorneys' fees and costs
incurred in connection with such action.

        8.9    Arbitration.    In order to ensure rapid and economical
resolution of any dispute which may arise under this Agreement, Executive and
the Company agree that any and all disputes or controversies, arising from or
regarding the interpretation, performance, enforcement or termination of this
Agreement shall submitted to JAMS for non-binding mediation. If complete
agreement cannot be reached within 60 days after the date of submission to
mediation, any remaining issues will be submitted to JAMS to be resolved by
final and binding arbitration under the JAMS Arbitration Rules and Procedures
for Employment Disputes. The reference to JAMS shall refer to any successor to
JAMS, if applicable. BY ENTERING INTO THIS AGREEMENT, THE COMPANY AND EXECUTIVE
ACKNOWLEDGE THAT THEY ARE WAIVING THEIR RIGHT TO JURY TRIAL OF ANY DISPUTE
COVERED BY THIS AGREEMENT.

        8.10    Choice of Law.    All questions concerning the construction,
validity and interpretation of this Agreement will be governed by the law of the
State of California.

        8.11    Construction of Plan.    In the event of a conflict between the
text of the Agreement and any summary, description or other information
regarding the Agreement, the text of the Agreement shall control.

        IN WITNESS WHEREOF, the parties have executed this Agreement on the day
and year written above.

Agilent Technologies, Inc.,
a Delaware corporation   EXECUTIVE            By:        

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Name:     Signature  

--------------------------------------------------------------------------------

    Title:        

--------------------------------------------------------------------------------

   

Exhibit A: Employee General Release

11

--------------------------------------------------------------------------------




Exhibit A


--------------------------------------------------------------------------------



CONFIDENTIAL


GENERAL RELEASE AND AGREEMENT


This General Release and Agreement (the "Agreement") is made and entered into
by                        ("Executive"). The Agreement is part of an agreement
between Executive and Agilent Technologies, Inc. ("Agilent') to terminate
Executive's employment with Agilent on terms that are satisfactory both to
Agilent and to Executive. Therefore, Executive agrees as follows:

1.Executive agrees to attend a Functional Exit Interview
on                        , 20    at which time all company property and
identification will be turned in and the appropriate personnel documents will be
executed. Thereafter, Executive agrees to do such other acts as may be
reasonably requested by Agilent in order to effectuate the terms of this
agreement. Executive agrees to remove all personal effects from his current
office within seven days of signing this agreement and in any event not later
than                        , 20    .

2.Executive agrees not to make any public statement or statements to the press
concerning Agilent, its business objectives, its management practices, or other
sensitive information without first receiving Agilent's written approval.
Executive further agrees to take no action which would cause Agilent or its
employees or agents any embarrassment or humiliation or otherwise cause or
contribute to Agilent's or any such person's being held in disrepute by the
general public or Agilent's employees, clients, or customers.

3.Executive, on behalf of Executive's heirs, estate, executors, administrators,
successors and assigns does fully release, discharge, and agree to hold harmless
Agilent, its officers, agents, employees, attorneys, subsidiaries, affiliated
companies, successors and assigns from all actions, causes of action, claims,
judgments, obligations, damages, liabilities, costs, or expense of whatsoever
kind and character which he may have, including but not limited to;

a.any claims relating to employment discrimination on account of race, sex, age,
national origin, creed, disability, or other basis, whether or not arising under
the Federal Civil Rights Acts, the Age Discrimination in Employment Act,
California Fair Employment and Housing Act, the Rehabilitation Act of 1973, the
Americans With Disabilities Act, any amendments to the foregoing laws, or any
other federal, state, county, municipal, or other law, statute, regulation or
order relating to employment discrimination;

b.any claims relating to pay or leave of absence arising under the Fair Labor
Standards Act, the Family Medical Leave Act, and any similar laws enacted in
California;

c.any claims for reemployment, salary, wages, bonuses, vacation pay, stock
options, acquired rights, appreciation from stock options, stock appreciation
rights, benefits or other compensation of any kind;

d.any claims relating to, arising out of, or connected with Executive's
employment with Agilent, whether or not the same be based upon any alleged
violation of public policy; compliance (or lack thereof) with any internal
Agilent policy, procedure, practice or guideline; or any oral, written. express,
and/or implied employment contract or agreement, or the breach of any terms
thereof, including but not limited to, any implied covenant of good faith and
fair dealing; or any federal, state, county or municipal law, statute,
regulation, or order whether or not relating to labor or employment; and

e.any claims relating to, arising out of, or connected with any other matter or
event occurring prior to the execution of this Agreement whether or not brought
before any judicial, administrative, or other tribunal.

1

--------------------------------------------------------------------------------





4.Executive represents and warrants that Executive has not assigned any such
claim or authorized any other person or entity to assert such claim on
Executive's behalf. Further, Executive agrees that under this Agreement
Executive waives any claim for damages incurred at any time in the future
because of alleged continuing effects of past wrongful conduct involving any
such claims and any right to sue for injunctive relief against the alleged
continuing effects of past wrongful conduct involving such claims.

5.In entering into this Agreement, the parties have intended that this Agreement
be a full and final settlement of all matters, whether or not presently
disputed, that could have arisen between them.

6.Executive understands and expressly agrees that this Agreement extends to all
claims of every nature and kind whatsoever, known or unknown, suspected or
unsuspected, past or present and all rights under Section 1542 of the California
Civil Code and/or any similar statute or law or any other jurisdiction are
hereby expressly waived. Such section reads as follows:

Section 1542.    A general release does not extend to claims which the creditor
does not know or suspect to exist in his favor at the time of executing the
release, which if known by him must have materially affected his settlement with
the debtor."

7.It is expressly agreed that the claims released pursuant to this Agreement
include all claims against individual employees of Agilent, whether or not such
employees were acting within the course and scope of their employment.

8.Executive understands and agrees that, as a condition of this Agreement,
Executive shall not be entitled to any employment (including employment as an
independent contractor or otherwise) with Agilent, its subsidiaries or related
companies, or any successor, and Executive hereby waives any right, or alleged
right, of employment or re-employment with Agilent. Executive further agrees not
to apply for employment with Agilent in the future and not to institute or join
any action, lawsuit or proceeding against Agilent, its subsidiaries, related
companies or successors for any failure to employ Executive. In the event
Executive should secure such employment, it is agreed that such employment is
voidable without cause in the sole discretion of Agilent. After terminating
Executive's employment, should Executive become employed by another company
which Agilent merges with or acquires after the date of this Agreement,
Executive may continue such employment only if Agilent makes offers of
employment to all employees of the acquired or merged company.

9.Executive agrees that the terms, amount and fact of settlement shall be
confidential until Agilent Technologies needs to make any required disclosure of
any agreements between Agilent and Executive. Therefore, except as may be
necessary to enforce the rights contained herein in an appropriate legal
proceeding or as may be necessary to receive professional services from, an
attorney, accountant, or other professional adviser in order for such adviser to
render professional services, Executive agrees not to disclose any information
concerning these arrangements to anyone, including, but not limited to, past,
present and future employees of Agilent, until such time of the public filings.

10.At Agilent's request, Executive shall cooperate fully in connection with any
legal matter, proceeding or action relating to Agilent.

11.The terms of this Agreement are intended by the parties as a final expression
of their agreement with respect to such terms as are included in this Agreement
and may not be contradicted by evidence of any prior or contemporaneous
agreement. The parties further intend that this Agreement constitutes the
complete and exclusive statement of its terms and that no extrinsic evidence
whatsoever may be introduced in any judicial or other proceeding, if any,
involving this Agreement. No modification of this Agreement shall be effective
unless in writing and signed by both parties hereto.

2

--------------------------------------------------------------------------------



12.It is further expressly agreed and understood that Executive has not relied
upon any advice from Agilent Technologies, Inc. and/or its attorneys whatsoever
as to the taxability, whether pursuant to federal, state, or local income tax
statutes or regulations or otherwise, of the payments made hereunder and that
Executive will be solely liable for all tax obligations, if any, arising from
payment of the sums specified herein and shall hold Agilent Technologies, Inc.
harmless from any tax obligations arising from said payment.

13.If there is any dispute arising out of or related to this Agreement, which
cannot be settled by good faith negotiation between the parties, such dispute
will be submitted to JAMS for non-binding mediation. If complete agreement
cannot be reached within 60 days of submission to mediation, any remaining
issues will be submitted to JAMS for final and binding arbitration pursuant to
JAMS Arbitration Rules and Procedures for Employment Disputes. The reference to
JAMS shall refer to any successor to JAMS, if applicable. BY ENTERING INTO THIS
AGREEMENT, EXECUTIVE ACKNOWLEDGES THAT EXECUTIVE IS WAIVING EXECUTIVE'S RIGHT TO
JURY TRIAL OF ANY DISPUTE COVERED BY THIS AGREEMENT.

14.The following notice is provided in accordance with the provisions of Federal
Law:

You have up to twenty-one days (21) days from the date this General Release and
Agreement is given to you in which to accept its terms, although you may accept
it any time within those twenty-one days. You are advised to consult with an
attorney regarding this Agreement. You have the right to revoke your acceptance
of this Agreement at any time within seven (7) days from the date you sign it,
and this Agreement will not become effective and enforceable until this seven
(7) day revocation period has expired. To revoke your acceptance, you must send
a written notice of revocation to Agilent Technologies, Inc., Attention: Senior
Vice President and General Counsel located at 395 Page Mill Road, MS A3-17, Palo
Alto, CA 94306 by 5:00 p.m. on or before the seventh day after you sign this
Agreement.

EXECUTIVE FURTHER STATES THAT EXECUTIVE HAS HAD THE OPPORTUNITY TO CONSULT WITH
THE ATTORNEY OF EXECUTIVE'S CHOICE, THAT EXECUTIVE HAS CAREFULLY READ THIS
AGREEMENT, THAT EXECUTIVE HAS HAD AMPLE TIME TO REFLECT UPON AND CONSIDER ITS
CONSEQUENCES, THAT EXECUTIVE FULLY UNDERSTANDS ITS FINAL AND BINDING EFFECT,
THAT THE ONLY PROMISES MADE TO EXECUTIVE TO SIGN THIS AGREEMENT ARE THOSE STATED
ABOVE OR IN THAT CHANGE OF CONTROL SEVERANCE AGREEMENT BETWEEN AGILENT AND
EXECUTIVE, AND THAT EXECUTIVE IS SIGNING THIS AGREEMENT VOLUNTARILY.

IN WITNESS WHEREOF, this Agreement has been executed in duplicate originals on
the dates indicated below, and shall become effective as indicated above.

EXECUTIVE

By:        

--------------------------------------------------------------------------------

    Name:        

--------------------------------------------------------------------------------

    Date:        

--------------------------------------------------------------------------------

   

3

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.79



[FORM OF EXECUTIVE II AGREEMENT] CHANGE OF CONTROL SEVERANCE AGREEMENT
Exhibit A
GENERAL RELEASE AND AGREEMENT
